In the

         United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐1309 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

DONALD C. RIDLEY, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

             Appeal from the United States District Court for the 
                         Southern District of Illinois. 
           No. 3:13‐CR‐30084‐DRH‐002 — David R. Herndon, Judge. 
                                 ____________________ 

         ARGUED DECEMBER 9, 2015 — DECIDED JUNE 13, 2016 
                    ____________________ 

   Before  EASTERBROOK  and  HAMILTON,  Circuit  Judges,  and 
PALLMEYER, District Judge. 
   HAMILTON,  Circuit  Judge.  A  jury  found  appellant  Donald 
Ridley guilty on several felony charges for participating in a 
bank  robbery.  On  appeal  he  challenges  his  convictions  on 
three separate grounds: the sufficiency of the evidence that he 
                                                 
     
      The Honorable Rebecca R. Pallmeyer of the Northern District of Illi‐
nois, sitting by designation. 
2                                                         No. 15‐1309 

brandished a firearm during the robbery; admission of an FBI 
agent’s  lay  testimony  regarding  cell  phone  tracking  infor‐
mation; and the district court’s supplemental instruction to ju‐
rors when they said they were at an impasse. We affirm. 
I.  The Bank Robbery 
   On the morning of May 7, 2008, two men staged an armed 
robbery of the Farmers & Merchants Bank in Hoyleton, Illi‐
nois. The robbers entered the bank dressed all in black, wear‐
ing ski masks, and carrying guns. One robber held employees 
and customers at gunpoint while the other went to the bank’s 
vault and took about $115,000 in cash. 
    A key witness to the robbery was Cathy Michelle Livesay, 
who had arrived at the bank on May 7 for just her third day 
of  work  as  a  teller.  She  testified  that  each  robber  carried  a 
black handgun resembling a 9‐millimeter pistol. Livesay also 
caught  a  glimpse  of  the  getaway  vehicle,  a  “bluish  purple 
Ford.”  Once  the  robbers  had  driven  off,  she  called  her  hus‐
band  and  told  him  of  the  robbery,  the  getaway  car,  and  the 
direction the suspects were headed. Her husband was able to 
place himself along the getaway route and saw a Ford Ranger 
matching the description his wife had given him and driving 
at high speed. He noted the license plate number as the sus‐
pects  sped  past.  He  lost  track  of  the  Ranger  as  it  drove  on 
Route 127 headed in the direction of Liberty School Road. 
     Earlier that day, at 3:30 a.m., a Liberty School Road resi‐
dent named Dennis Windler had awoken and looked out his 
bedroom window. To his surprise, he noticed a truck and a car 
driving slowly in tandem down Liberty School Road. He tes‐
tified that the truck was a blue pick‐up and that the car was a 
light color and damaged along its side. He returned to bed. 
No. 15‐1309                                                        3 

Later  that  morning, he was tending to his farming  and saw 
that the same truck he had seen earlier was now parked in a 
nearby field. He investigated with his neighbor, Dennis Witte, 
and  discovered  the  truck  was  empty  and  had  no  license 
plates. 
    An  hour  or  two  later,  Windler  returned  to  discover  the 
truck was gone but the same car—which Windler described 
as  painted  white—was  now  parked  in  the  same  location. 
Along with Witte, Windler noted the license plate number of 
the car and returned home. A short time after that, Windler 
returned to find the blue truck back in the field, and he heard 
police  sirens  in  the  distance  heading  for  Hoyleton.  He  also 
saw the damaged white car from earlier, but this time it was 
occupied. Windler tried to stop the car, but it sped past him. 
He then inspected the truck. The doors were flung open and 
the  interior  was  covered  in  pink  dye.  Windler  immediately 
understood what had happened: “Uh‐oh. Bank robbery.” A dye 
pack in the stolen cash had exploded in the truck. Windler and 
Witte called the police. 
     The FBI quickly learned the truck had been stolen from a 
dealer in Belleville, Illinois, near the home of Donald Ridley’s 
grandmother. The white car’s license plate was registered to 
Ridley. DNA evidence gathered from the truck matched Rid‐
ley. Officers located and spoke to Ridley, who denied involve‐
ment and claimed he had spent the day with his cousin Terry 
Smith. When officers talked with Smith about his story, he ad‐
mitted that Ridley had asked him to cover for him. Smith also 
revealed that he had spent the evening of May 6 with Ridley 
and an acquaintance named Joe Johnson. 
4                                                      No. 15‐1309 

    Faced with mounting evidence, Johnson turned on Ridley 
and  admitted  that  they  were  the  Hoyleton  robbers.  He  re‐
vealed details of the scheme: on the morning of the robbery, 
he and Ridley each brought gloves, a change of clothes, and 
something to obscure their faces. They planned vehicle swaps 
consistent  with  Livesay’s  and  Windler’s  observations.  John‐
son also said that during the robbery, he held customers and 
employees at gunpoint while Ridley entered the bank vault to 
steal the money. 
    Just before the fifth anniversary of the robbery, a federal 
grand  jury  indicted  Ridley  for  armed  bank  robbery  and  re‐
lated charges. The case proceeded to trial, and the jury found 
Ridley guilty of armed bank robbery, brandishing a firearm in 
relation to a crime of violence, making false statements to a 
federal  law  enforcement  officer,  and  obstruction  of  justice. 
Ridley was sentenced to 246 months in prison and five years 
of supervised release and was ordered to pay $115,000 in res‐
titution. 
II.  Evidence of Brandishing  
    On appeal, Ridley contends first that the evidence was not 
sufficient to convict him for brandishing a firearm in relation 
to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). 
In  reviewing  a  challenge  to  the  sufficiency  of  the  evidence 
supporting  a  criminal  conviction,  we  ask  “whether,  after 
viewing the evidence in the light most favorable to the prose‐
cution, any rational trier of fact could have found the essential 
elements of the crime beyond a reasonable doubt.” Jackson v. 
Virginia, 443 U.S. 307, 319 (1979); see also United States v. John‐
son, 592 F.3d 749, 754 (7th Cir. 2010) (in reviewing sufficiency 
challenge, “we view all evidence and draw all reasonable in‐
ferences in the light most favorable to the prosecution”).  
No. 15‐1309                                                          5 

    The jury heard conflicting testimony about whether Rid‐
ley carried and displayed a firearm during the bank robbery. 
As noted, teller Livesay testified that both robbers carried fire‐
arms where she could see them. A bank customer, Kimberly 
Connelly,  described  the  robbers  and  also  testified  that  each 
carried a firearm, one of which appeared to be a heavy, black 
pistol. Ridley’s partner Johnson, however, testified that Ridley 
had  not  possessed  or  brandished  a  firearm  during  the  rob‐
bery. 
    Ridley argues that Johnson’s “unequivocal” testimony that 
Ridley did not have a firearm undermines the conviction for 
possession and brandishing. Because the government did not 
challenge Johnson’s truthfulness as a witness and used some 
of his statements to its advantage, Ridley argues, the govern‐
ment  implicitly  endorsed  all  of  Johnson’s  testimony  and  is 
stuck with his assertion that Ridley did not carry a gun. Rid‐
ley contends that the conflicting testimony as to whether he 
carried and brandished a firearm must therefore be resolved 
entirely in Johnson’s and thus Ridley’s favor. 
    We disagree. The government is not necessarily stuck, as a 
matter of law, with every detail of a cooperating witness’s tes‐
timony. Under the general standard of Jackson v. Virginia, the 
jury  could  reasonably  decide  to  credit  Livesay’s  and  Con‐
nelly’s testimony that both robbers carried and displayed fire‐
arms. Their testimony on that point is legally sufficient to con‐
vict Ridley on the brandishing charge. Where plausible (i.e., 
not impossible) witness testimony conflicts, it is the jury’s role 
to resolve those conflicts. E.g., United States v. Hodges, 315 F.3d 
794, 799 (7th Cir. 2003), citing United States v. Hach, 162 F.3d 
937,  942  (7th  Cir.  1998).  The  jury  had  sufficient  grounds  to 
credit the testimony of the teller and customer over the word 
6                                                       No. 15‐1309 

of Ridley’s partner in crime and to find that Ridley actually 
possessed and brandished a firearm during the robbery. 
III. Cell Phone Location Testimony 
    Ridley also argues that he is entitled to a new trial because 
the  district  judge  allowed  a  non‐expert  FBI  agent  to  testify 
about a map showing the locations of Ridley’s and Johnson’s 
cell phones the day before and day of the robbery. The defense 
did not object to the testimony at trial, however. We find no 
plain error. 
   As  part  of  the  investigation,  the  FBI  obtained  the  cell 
phone  records for Ridley and Johnson. The records showed 
that Ridley’s phone was in southern Illinois near Hoyleton in 
the early hours of May 7. Johnson’s phone records showed a 
similar pattern. Ridley and Johnson had also called each other 
several times on May 6 and 7. 
    Special Agent Dolan, who has special technical training in 
interpreting the raw data provided in the cell records, used 
those records to create a map that showed call locations. The 
finished map was intended to be, as FBI Special Agent Nich‐
olas  Manns  put  it  colorfully,  “agent‐proof,”  that  is,  clear 
enough that technical expertise would not be required to ex‐
plain  or  understand  it.  The  government  presented  the  evi‐
dence not through Dolan but through Manns. 
    Manns testified that “the records provide what we call cell 
site data, which … when we use the phone it touches towers 
and the towers transfer, etc., so we’re able to tell from those 
towers where the phone” was located. Manns added that the 
“FBI  has  specialized  agents  that  are  very  good  at  analyzing 
these  phone  records,”  but  also  noted  that  the  records  were 
“pretty  self‐explanatory.”  Manns  also  said  he  was  “not  real 
No. 15‐1309                                                            7 

tech  savvy”  but  that  the  map  was  easy  to  understand.  The 
map  was  then  admitted  into  evidence  without  objection. 
Manns explained the map and various cell locations on May 
6 and 7 placing Ridley’s cell phone in the vicinity of the rob‐
bery. Again, the defense did not object. 
    When a party makes a timely objection to admitting evi‐
dence, we review the decision for abuse of discretion, giving 
considerable  deference  to  the  trial  judge  on  the  spot.  E.g., 
United States v. Wantuch, 525 F.3d 505, 513 (7th Cir. 2008). But 
because  Ridley  did  not  object  to  this  testimony  by  Agent 
Manns, we review only for plain error. United States v. Chris‐
tian, 673 F.3d 702, 707–08 (7th Cir. 2012) (also involving Agent 
Manns, coincidentally). This means Ridley must demonstrate 
an obvious and prejudicial error that caused a “miscarriage of 
justice, in the sense of seriously affecting the fairness, integ‐
rity, or public reputation of judicial proceedings.” Id. at 708, 
quoting United States v. Orr, 622 F.3d 864, 868 (7th Cir. 2010); 
see generally United States v. Olano, 507 U.S. 725, 736 (1993); 
United States v. Atkinson, 297 U.S. 157, 160 (1936). 
     In challenging this testimony by Agent Manns, the defense 
had  two  principal  strategies  available  at  trial.  First,  it  could 
raise no objection but then challenge Manns’ credibility and 
expertise  on  cross‐examination  and  in  closing  argument. 
That’s what happened. Ridley’s lawyer questioned Manns as 
to  inferences  he  was  drawing  from  the  cell  phone  location 
data, trying to inject doubt into his testimony. That strategy 
did not work, and we assume that Manns’ testimony contrib‐
uted to the jury’s guilty verdicts. 
    With the benefit of hindsight, Ridley now wants a chance 
to try the second strategy that was available at trial: try to ex‐
8                                                       No. 15‐1309 

clude the testimony by Agent Manns by challenging his qual‐
ifications. It’s not hard to understand, though, why a trial at‐
torney would not make this objection. If it had been sustained, 
the government could have fixed the problem easily by call‐
ing Agent Dolan, who prepared the map and had more tech‐
nical  expertise.  The  defense  then  would  have  had  to  try  to 
challenge a better qualified witness. By allowing the defense 
to pursue its own strategy on this point, rather than interven‐
ing to bar some of Agent Manns’ testimony, the district court 
did not commit a plain error. 
    We have addressed similar problems in cases raising Con‐
frontation Clause issues for the first time on appeal. For ex‐
ample, in United States v. Moon, 512 F.3d 359 (7th Cir. 2008), a 
defendant raised a Crawford challenge to a government wit‐
ness’s testimony relaying a colleague’s findings. See Crawford 
v. Washington, 541 U.S. 36 (2004). We found no plain error, ex‐
plaining  that  a  proper  objection  against  this  witness’s  testi‐
mony  would  have  left  the  defendant  worse  off  because  the 
government then could easily have produced the better qual‐
ified colleague who could speak directly to technical aspects 
of the trial with greater authority. Moon, 512 F.3d at 361. And 
when the defense chooses not to seek the readily available fix 
for the arguable evidentiary problem, enabling the defense to 
cross‐examine the less credible witness, we are especially re‐
luctant to find plain error when that strategy does not pay off. 
See United States v. Maxwell, 724 F.3d 724, 728 (7th Cir. 2013) 
(determining that there was no plain error if “it may be to de‐
fendants’ advantage to accept the hearsay version of evidence 
… . The lack of a demand for testimony by an available de‐
clarant leads to the conclusion that the appellate argument is 
strategic rather than sincere.”), quoting Moon, 512 F.3d at 361. 
See  also  Melendez‐Diaz  v.  Massachusetts,  557  U.S.  305,  328 
No. 15‐1309                                                                9 

(2009) (“It is unlikely that defense counsel will insist on live 
testimony whose effect will be merely to highlight rather than 
cast  doubt  upon  the  forensic  analysis.”).  Allowing  Agent 
Manns’ testimony was not a plain error.1 
IV. Jury Instruction 
    After four days of evidence, the jury began deliberations. 
The jury instructions included the standard instruction from 
United States v. Silvern, 484 F.2d 879 (7th Cir. 1973) (en banc), 
about seeking a unanimous verdict. After deliberating just a 
few hours, the jury sent a note to the court: “Judge Herndon, 
The jury is stuck on a verdict and cannot come to a unanimous 
agreement. What should the jury do? Do we wait until a unan‐
imous  agreement  is  reached?  Or  is  there  another  option  for 
the jury?” Ridley’s lawyer asked for a mistrial, which the court 
denied. 
    The judge proposed instead that the following note be sent 
to the jury: “The Court requests that the jury continue in their 
deliberations in an effort to reach a unanimous verdict.” Nei‐
ther side objected, and the judge sent the note to the jury. Later 
that day, the jury returned with its guilty verdicts. 
   Ridley argues on appeal that the judge erred by respond‐
ing to the jury’s note about an impasse by failing to give a full 


                                                 
      1
       Ridley also argues on appeal that Agent Dolan’s map of cell phone 
locations was inadmissible hearsay. He did not raise this objection at trial, 
and in fact, his counsel affirmatively stated “No objection” to the map’s 
admission.  This  intentional  choice  not  to  object  amounted  to  waiver. 
United States v. Cooper, 243 F.3d 411, 415–16 (7th Cir. 2001). If we consid‐
ered the possibility of a plain error, our reasoning would track our analy‐
sis of Agent Manns’ testimony. 
10                                                                No. 15‐1309 

Silvern  instruction.  Silvern was a response to decades of de‐
bates in the wake of Allen v. United States, 164 U.S. 492 (1896), 
in which the Supreme Court upheld a supplemental jury in‐
struction that “encouraged the jurors to reconsider their indi‐
vidual positions” in the face of a deadlocked jury. United States 
v.  Collins,  223 F.3d 502, 508–09 (7th  Cir. 2000)  (summarizing 
development of Silvern). 
    Recognizing  the  risk  that  an  Allen  instruction  could  un‐
duly pressure some jurors to go along with a majority merely 
for  the sake of  unanimity, we  adopted in  Silvern a standard 
script for judges to offer juries. Id. The script was meant pri‐
marily as a safe harbor to help minimize appeals of instruc‐
tions to divided juries “in the interest of judicial economy and 
uniformity.” Silvern, 484 F.2d at 882–83. But the script was not 
only a safe harbor. We warned in Silvern: “If in any jury trial 
tried after thirty (30) days from this opinion a supplemental 
instruction  relating  to  a  deadlock  is  given  other  than  in  the 
above  form,  a  resulting  conviction  will  be  reversed  and  re‐
manded for a new trial.” Id. at 883. Ridley argues that in re‐
sponse to the jury’s note, the district court was permitted only 
to repeat the Silvern language without deviation.2  


                                                 
      2
        The full text of the Silvern instruction reads: 
           The verdict must represent the considered judgment of each 
           juror. In order to return a verdict, it is necessary that each ju‐
           ror agree thereto. Your verdict must be unanimous. 
           It is your duty, as jurors, to consult with one another and to 
           deliberate with a view to reaching an agreement, if you can 
           do so without violence to individual judgment. Each of you 
           must decide the case for yourself, but do so only after an im‐
           partial consideration of the evidence with your fellow jurors. 
No. 15‐1309                                                                           11 

     Silvern itself, however, did not address issues of waiver or 
plain error. Because Ridley did not object at trial, we review 
the judge’s response to the jury note only for plain error. Fed. 
R. Crim. P. 52(b); United States v. Rodriguez, 67 F.3d 1312, 1320 
(7th Cir. 1995) (reviewing instructions deviating from Silvern 
for plain error where no objection was made); United States v. 
Allen,  797  F.2d  1395,  1400  (7th  Cir.  1986)  (same).  To  show  a 
plain error, as noted above, Ridley must demonstrate that “(1) 
there was error, (2) it was plain rather than subject to reason‐
able dispute, (3) it affected his substantial rights, and (4) the 
court should exercise its discretion to correct the error because 
it  seriously  affected  the  fairness,  integrity,  or  public  reputa‐
tion of the judicial proceedings.” United States v. Seals, 813 F.3d 
1038, 1045 (7th Cir. 2016). 
   We find no plain error. Despite the strong language in Sil‐
vern itself, quoted above, we have rejected the hard‐and‐fast 
approach  to  Silvern  that  Ridley  advocates.  E.g.,  Collins,  223 

                                                 
           In  the  course  of  your  deliberations,  do  not  hesitate  to  reex‐
           amine your own views and change your opinion if convinced 
           it is erroneous. But do not surrender your honest conviction 
           as  to  the  weight  or  effect  of  evidence  solely  because  of  the 
           opinion of your fellow jurors, or for the mere purpose of re‐
           turning a verdict. 
           You  are  not  partisans.  You  are  judges—judges  of  the  facts. 
           Your sole interest is to ascertain the truth from the evidence 
           in the case. 
484 F.2d at 883. This court’s pattern jury instructions for both criminal and 
civil cases have made stylistic changes to this formula. See Pattern Crimi‐
nal Jury Instructions of the Seventh Circuit 7.03 (2012); Federal Civil Jury 
Instructions of the Seventh Circuit 1.34 (2015), which are both available at 
www.ca7.uscourts.gov. 
      
12                                                                 No. 15‐1309 

F.3d at 509 (“Any deviation from Silvern is not necessarily re‐
versible error.”); Rodriguez, 67 F.3d at 1319–20 (“[W]e have not 
required  trial  courts  to  replicate  the  approved  [Silvern]  lan‐
guage with no deviation.”). At least when a defendant does 
not object to the phrasing of a supplemental jury instruction, 
our  inquiry  “is  not  whether  the  trial  court  recited  the  ap‐
proved  language  with  perfect  accuracy,  but  rather  whether 
the  judge’s  departure  from  the  approved  language  changed 
the balance struck by the approved language in such a way as 
to be more coercive of unanimity.” Id. at 1320.3 
    Our primary concern in such cases is whether the court’s 
instructions  “pressured  the  jury  to  surrender  their  honest 
opinions for the mere purpose of returning a verdict.” United 
States  v.  Crotteau,  218  F.3d  826,  835  (7th  Cir.  2000),  quoting 
United States v. Kramer, 955 F.2d 479, 489 (7th Cir. 1992). The 
judge’s response to the jury note did not do that. It merely re‐
quested that the jury continue to deliberate. The response did 
not require continued deliberations and did no more than en‐
courage the jury to reach a unanimous verdict, as the full Sil‐
vern  instruction  had  done  a  few  hours  earlier  as  part  of  the 
complete set of jury instructions. 
   In United States v. Degraffenried, 339 F.3d 576 (7th Cir. 2003), 
we confronted a nearly identical response to a jury note. The 

                                                 
      3
      We reject Ridley’s assertion that his lawyer did object to the jury in‐
structions.  His  lawyer  moved  for a  mistrial  on  the  ground  that  the  jury 
seemed deadlocked. Not surprisingly, the judge denied that motion, com‐
ing as it did so early in deliberations. The judge then consulted both coun‐
sel as to the wording of the instruction. Ridley’s lawyer made a wording 
suggestion that the judge adopted. The defense made no further objection, 
though the judge asked for suggestions a second time, and neither side 
asked the court to give further Silvern instructions. 
No. 15‐1309                                                      13 

judge  had  given  the  full  Silvern  instruction  before  delibera‐
tions began, and the jury sent a note indicating it was dead‐
locked. The judge sent the jury a note reading: “Members of 
the jury, I’ve read your note. Please continue deliberations.” 
We  held  this  to  be  non‐coercive,  neutral,  and  “entirely 
proper.” Id. at 579–81.    
    The judge’s response here was similarly neutral, like other 
instructions we have found acceptable. For instance, a judge 
may request that a jury continue to deliberate without provid‐
ing the full Silvern instruction. See, e.g., United States v. Smith, 
818 F.3d 299, 301 (7th Cir. 2016) (note to jury saying “each of 
you is part of the jury that has been picked to decide this case. 
Each of you must continue to deliberate.”); Kramer, 955 F.2d at 
489  (note  to  jury  said  only  “Continue  your  deliberations.”); 
United States v. D’Antonio, 801 F.2d 979, 983–84 (7th Cir. 1986) 
(note  to  jury  saying  “Please  continue  your  deliberations.  I 
shall call you into the courtroom at 4:30 p.m.”). This is not the 
rare  case  where  the  instruction  is  coercive  in  context.  See 
United States v. Blitch, 622 F.3d 658, 669–71 (7th Cir. 2010) (re‐
manding for new trial where, after poll revealed jury was one 
vote short of unanimity, district judge instructed jury to con‐
tinue  deliberating  toward  unanimous  verdict  even  though 
jury had previously been told they could leave early that day). 
    There  is  no  doubt  that  a  defendant  has  a  constitutional 
right to an impartial, uncoerced jury. Lowenfield v. Phelps, 484 
U.S. 231, 241 (1988); Schaff v. Snyder, 190 F.3d 513, 535 (7th Cir. 
1999). But as we explained in United States v. Sblendorio, our 
Silvern  instruction  is  a  supervisory  rule  with  no  “constitu‐
tional overtones.” 830 F.2d 1382, 1388 (7th Cir. 1987) (noting 
that Silvern instructions are within the constitutional bounds 
set by the stronger Allen instructions). The model instruction 
14                                                         No. 15‐1309 

was designed “in the interest of the effective administration 
of justice,” as a method of eliminating excess litigation by de‐
fendants challenging jury instructions. Id. The Silvern model 
was not intended as an indispensable safeguard of constitu‐
tional  rights,  and  there  is  no  “right”  to  receive  a  Silvern  in‐
struction, especially when the defense does not ask for it. Id.; 
see  also  Chavez  v.  Martinez,  538  U.S.  760,  772  (2003)  (“viola‐
tions of judicially crafted prophylactic rules do not violate the 
constitutional rights of any person”). 
    In addition, to show plain error, a defendant must show 
that the error was prejudicial, resulting in a miscarriage of jus‐
tice. See United States v. Williams, 552 F.3d 592, 593–94 (7th Cir. 
2009). The judge’s neutral response to the jury in this case was 
not prejudicial  for  the  reasons explained above.  The district 
court did not commit plain error by requesting, in language 
approved by counsel for both sides, that the jury continue de‐
liberations. 
      The judgment of the district court is AFFIRMED.